DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 15/756,014 filed on February 27, 2018 now abandoned which is a continuation in part to U.S. Application No. 14/834,185 filed on August 24, 2015 now U.S. Patent No. 9,765,027, which is a national stage entry of PCT/US16/30649 filed on May 4, 2016 which claims priority to U.S. Provisional No. 62/040,886 filed on August 22, 2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,765,027 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘027 are substantially overlapping in scope and as such not patentably distinct.  Claims 1-17 of the instant application claim a method for treating a clinical condition such as dyskinesia associated with Parkinson’s disease comprising the administration of a compound of formula I such as N-(1-phenethylpiperidin-4-yl)propionamide (HCV-3).  Claims 1-11 of ‘027 claim a compound of formula I which includes N-(1-phenethylpiperidin-4-yl)propionamide (HCV-3) as well as a method of treating a variety of conditions including dyskinesia associated with Parkinson’s disease.  Thus the cited claims of the instant application would be anticipated by the claims of ‘027 and as such are rejected accordingly.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,617,681. Although the claims at issue are not identical, they are not patentably distinct from each other the cited claims of the instant application and the cited claims of ‘681 claim a method for treating a clinical condition selected from the group consisting of dyskinesia associated with Parkinson’s disease, gastrointestinal side effects of opioids, epithelial wounds, herpes zoster infection, and opioid-induced pruritus comprising the administration of the same compounds including N-(1-phenethylpiperidin-4-yl)propionamide (HCV-3).  
Thus the cited claims of the instant application and the cited claims of copending ‘681 are mutually overlapping in scope and as such not patentably distinct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are indefinite since they recite a method for treating a clinical condition such as “cancer therapy.”  Cancer therapy is not a clinical condition rather cancer therapy is any form of treatment known to treat any type of cancer.  Thus the use of “cancer therapy” as a clinical condition, renders the claims indefinite.  For the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide sufficient information to show that any claimed compound can be used to treat the claimed clinical conditions.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of 
Nature of the Invention:  Claims 1-17 of the instant application claim a method for treating a clinical condition selected from the group consisting of dyskinesia associated with Parkinson’s disease, hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer, epithelial wounds, herpes zoster infection, and opioid-induced pruritus comprising the administration of a compound of formula I such as N-(1-phenethylpiperidin-4-yl)propionamide (HCV-3).  
Breadth of the claims:  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicant claims that any compound of Formula I which includes hundreds or thousands of compounds with various structures can be used to treat numerous conditions including dyskinesia associated with Parkinson’s disease, hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer, epithelial wounds, herpes zoster infection, and opioid-induced pruritus.
Guidance of the Specification/Working Examples:  In the instant specification, Applicant describes the synthesis of various compounds as well as various pharmacokinetic studies [0060]-[0073].  Applicant states in paragraph [0076] of the instant specification that compound HCV-3 showed significant inhibition of L-DOPA induced dyskinesias in both the rodent and primate in vivo models and HCV-3 was significantly more effective than amantadine which is the gold standard therapy for In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
Furthermore, Applicant provides the IC50 values for some of the claimed compounds in the inhibition of 2B receptor [0113].  However, the amounts necessary to achieve IC50 values are very high in the mM range and thus Applicant’s values do not provide any evidence of practical use.  Thus Applicant has not provided any data demonstrating both significant and practical value, i.e. that the compounds can in fact inhibit the 2B adrenoreceptor to the extent that they can treat any clinical condition as claimed in any patient in need thereof.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad use of HCV-3 or any other compound of formula I for the treatment of dyskinesia associated with Parkinson’s disease or any other clinical condition selected from the group consisting of hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer, epithelial wounds, herpes zoster infection, and opioid-induced pruritus as recited in the instant claims. 
State of the Art:  The compounds of Formula I as claimed in claim 5 of the instant application including HCV-3 are novel compounds claimed in the parent application now U.S. Patent No. 9,765,027 B2.  However, no data is presented in the parent application demonstrating the treatment of dyskinesia associated with Parkinson’s disease or any other claimed clinical condition.  At the time of the instant invention other compounds of formula I were known in the art.  For example, Klaveness et al. (U.S. Patent No. 7,834,010 B2) demonstrates several compounds of formula I as claimed in the instant claims (for example see Example 5 column 30; Example 8 column 31; Example 9 line 32; Examples 19 and 20 in column 37; Example 22 in column 38).  However, Klaveness et al. teaches that the compounds are modulators of peripheral 5-HT receptors and useful for the treatment of gastrointestinal disorders, lower urinary tract disorders and cardiovascular disorders (abstract).  Archibald (U.S. Patent No. 4,024,147) also discloses compound of formula I as claimed in the instant claims.  However, Archibald teaches that the compounds exhibit central nervous system activity and are useful as having depressant and anti-convulsant activities as well as anti-inflammatory activity (abstract). Peglion et al. (U.S. Patent No. 5,214,055) discloses compounds as claimed in the instant claims of formula I (abstract).  However, Peglion et al. discloses that the compounds are useful for the treatment of pain, stress, migraine, anxiety, depression and schizophrenia (column 1 lines 30-36).  Thus the state of the art prior to the effective filing date of the instant invention does not support a well-known activity of 2B adrenoreceptor antagonism or use in the treatment of dyskinesia associated with Parkinson’s disease or any other condition as claimed in the rejected claims.  Moreover, a thorough search or the prior art did not reveal a well-known 2 adrenoreceptor antagonists in the treatment of any of the claimed disorders.  Thus, the state of the art fails to provide clear and convincing evidence in sufficient support of the broad use of HCV-3 or any other compound of formula I for the treatment of dyskinesia associated with Parkinson’s disease or any other clinical condition selected from the group consisting of hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer therapy, epithelial wounds, herpes zoster infection, and opioid-induced pruritus as recited in the instant claims. 
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating dyskinesia associated with Parkinson’s disease as well as other clinical conditions selected from the group consisting of hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer therapy, epithelial wounds, herpes zoster infection, and opioid-induced pruritus, which include a great number of diseases with different etiologies, comprising the administration of HCV-3 as well as any compound of formula I, which includes an infinite number of compounds having different structures, efficacies, potencies and thus widely varying dosages. Thus, the skilled artisan would view that the treatment of all disorders/diseases encompassed by the claims, by administering all compounds encompassed by the claims, is highly unpredictable. 

The Quantitation of Experimentation Required:  In order to practice Applicant’s invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to demonstrate that HCV-3 or any other compound of formula I can be used to treat dyskinesia associated with Parkinson’s disease or any other condition as claimed in the instant claims.  One would need to perform pharmacokinetic and pharmacological experiments to determine efficacy, potency, etc. for each of the drugs.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
	In conclusion, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague limitations of general ideas that may or may not be workable.”  A method for treating a clinical condition selected from the group consisting of dyskinesia associated with Parkinson’s disease, hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer, epithelial wounds, herpes zoster infection, and opioid-induced pruritus comprising the administration of any compound of formula I is not enabled by the instant specification.
  
Conclusion
Claims 1-17 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM